Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reason for the allowance of claim 1 is that the prior art fails to disclose or suggest a steering system wherein, in a primary autonomous steering mode of the autonomous steering control unit, a pilot selector valve is biased to a primary steering valve position where a secondary pilot line is fluidly connected to the return line, the output selector valve is biased to a primary pilot fluid output position where the primary EH steering valve is fluidly connected to the a autonomous pilot fluid line and a second autonomous pilot fluid line, and the primary EH steering valve is actuatable between a primary valve neutral position where the primary pilot line is blocked and the first autonomous pilot fluid line and the second autonomous pilot fluid line are fluidly connected to the return line, a primary valve first turn position where the primary pilot line is fluidly connected to the first autonomous pilot fluid line, and a primary valve second turn position where the primary pilot line is fluidly connected to the second autonomous pilot fluid line, and wherein, in a secondary autonomous steering mode of the autonomous steering control unit, the pilot selector valve is actuated to a secondary steering valve position where the secondary pilot line is fluidly connected to the secondary EH steering valve, the output selector valve is forced by fluid from the secondary pilot line to a secondary pilot fluid output position where the secondary EH steering valve is fluidly connected to the first autonomous pilot fluid line and the second autonomous pilot fluid line, and the secondary EH steering valve is actuatable between a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



December 15, 2021